El Juez PresideNte Señor del Toro,
emitió la opinión del tribunal.
La parte apelada solicita la desestimación del recurso *818por no haberse presentado en tiempo el alegato de la parte apelante.
Los antos demuestran que la sentencia apelada se dictó el 23 de octubre de 1926; que el legajo de la sentencia y la transcripción de la evidencia que tienen, respectivamente, 56 y 104 páginas, se archivaron en la secretaría de esta Corte Suprema el 20 de abril último; que el 3 de mayo actual la parte apelada presentó su moción de desestimación basándose en que el alegato del apelante no se había radicado dentro del término reglamentario de diez días vencido el 30 de abril último y la corte señaló su vista para el 16 de mayo actual; que el 6 de mayo en curso la parte apelante radicó su alegato que contiene 94 páginas y cumple en un todo con las reglas de esta corte, y el 12 del propio mes una moción jurada en oposición a la desestimación, alegando:
“1. — Que el demandado y apelante no radicó a tiempo su alegato en este caso por habérselo impedido la ausencia forzosa durante los últimos días del mes de abril de su abogado Sr. R. Arjona Siaca, a las montañas de Yauco, con un hijo enfermo.”
“2. — Que el demandado y apelante a principios del corriente mes de mayo remitió el alegato, que consta de 95 páginas mecano-grafiadas, y en el cual se tratan ampliamente serias e importantísi-mas cuestiones de derecho, siendo dicho alegato producto de un ver-dadero esfuerzo profesional continuo y largo, digno del estudio y consideración de esta Hon. Corte.”
“3. — Que la pequeña dilación en su radicación en nada afecta los méritos ni la rapidez del caso, rapidez que el demandado y ape-lante es el primero en desear, hasta el punto de que el demandado y apelante al Hon. Tribunal
suplica :
“Que se sirva desestimar la Moción sobre desestimación de ape-lación y señale el caso, habida cuenta de que se trata de un recurso extraordinario que envuelve la importantísima materia del Monopo-' lio del Tráfico en Puerto Rico, para ser visto en la fecha más cer-cana posible.”
El 16 de mayo tuvo lugar la vista de la moción de de-sestimación.
*819La narración de hechos qne antecede demuestra qne téc-nicamente tiene razón el apelado y qne sn moción podría ser declarada con lugar, pero demuestra también qne se ha alegado y probado una buena cansa para qne este tribunal en el ejercicio de su discreción no desestime el recurso.
No obstante haberse radicado el alegato seis días des-pués de vencido el término reglamentario, es lo cierto qne pocas veces se radica tan rápidamente como en este caso. Generalmente se piden prórrogas y prórrogas qne dilatan no por días sino por meses dicho trámite. No se trata de un alegato cualquiera, sino de uno qne revela considera-ción amplia y cuidadosa del asunto. Y el hecho de la au-sencia forzosa del abogado con motivo de la enfermedad de su hijo explica de modo lógico y natural , su olvido o im-posibilidad de pedir la prórroga del término.
A virtud de todo lo expuesto debe declararse no haber lugar a desestimar el recurso y señalarse la vista del mismo para la fecha más próxima que sea posible.